UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 14, 2014 THE RADIANT CREATIONS GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 333-136663 45-2753483 (State of other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) Harbour Financial Center 2oulevard Suite 280-B Palm Beach Gardens, Florida (Address of principal executive offices) (Zip Code) (561) 420-0380 Registrant’s telephone number, including area code: (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION 8 - OTHER EVENTS Item 8.01 Other Events. On January 14, 2014,the Companyentered into an Addendum to its Common Stock Repurchase Agreementwith The Renewable Corporation, a shareholder who acquired their shares through an Asset Purchase Agreement dated July 8, 2013, wherebyThe Renewable Corporation granted the Company an option to repurchaseits remaining 4,295,788 sharesfor$0.1365 per share,for an aggregate repurchase price of $586,375.The Company may repurchase the shares in any increment and shall have 180 daysto repurchase said shares.All shares repurchased,will be canceled by the Company. .
